.I>

\IO\UI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2118-cv-01606-3LR Document 19-1 Filed 04/11/19 Page l of 2

Honorable J ames L Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

BRAD SMITH, an individual,
Plaintiff, NO.: 2:18-cv-01606 JLR
v. [P-RGPG-SEB] ORDERRE STIPULATED
MOTION FOR ORDER OF DISMISSAL
BIONA US, LLC, a Washington Limited WITH PREJUDICE
Liability Company, .
NOTE ON MOTION CALENDAR:
Defendant. APRIL 11, 2019

 

 

 

 

Pursuant to the parties’ stipulated motion and Federal Rule of Civil Procedure
4l(a)(l)(A)(ii), the claims and counterclaims asserted in this action are DISMISSED With
prejudice and Without an award of costs or attorneys’ fees to either party. The Clerk is

respectfully directed to CLOSE this case.

DATED; Dt%<\\ \'L , 201

 
 

 

United States District Court Judge
Western District of Washington

LAW OFFICES OF
oRDER RE STIPULATED MortoN FoR oRDER oF DrsMIssAL MILLS MEYERS SWARTLING P-S-
WITH PREJUDICE (No.; 2;18-€\/-01606 JLR) - 1 1000 SECOND AVENUE’ 30TH FLOOR

SEATTLE, WASHINGTON 98104-1064
TELEPHONE (206) 382-1000
FACSIMILE (206) 386-7343

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

_26

 

 

Case 2:18-cv-01606-JLR Document 19-1 Fi|ec| 04/11/19 Page 2 of 2

Presented By:

MORGAN & MORGAN, P.A.

/S/ C. R)gcm Morgczn
Per electronic authority 4/11/19

C. Ryan Morgan, Esq.

Admitted Pro hac vice

Florida Bar No. 0015 527

20 N. Orange Ave., 14th Floor

P.O. Box 4979

Orlando, FL 32802-4979
Telephone: (407) 420-1414
Facsirnile: (407) 420-5956

E-mail: morgan@forthepeople.com

/s/ SQencer Naz‘hcm Thal
Per electronic authority 4/11/19

Spencer Nathan Thal, Esq.
WSBA No. 20074

Attorneys for Plaintiff

ORDER RE STIPULATED MOTION FOR ORDER OF DISMISSAL
WITH PREJ'UDICE (`NO.: 2:18-CV-01606 JLR) - 2

MILLS MEYERS SWARTLING P.S.
Attorneys for Defendant

By:

s/ Gretchen Graham Salazar
Gretchen Graham Salazar
WSBA No. 26186
Gsalazar@millsmeyers,com
Kasey D. Huebner

WSBA No. 32890
khuebner@millsmeyers.com

LAW OFFICES OF _
MILLS MEYERS SWARTLING P.S.
1000 SEcoND AVENUE, 30TH FLooR
SEATTLE, WASHINGTON 98104~1064
TELEPHONE (206) 382-1000
FACSIMILE (206) 386-7343

 

 

